442 F.2d 1340
Eddie POOL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 25877.
United States Court of Appeals, Ninth Circuit.
June 9, 1971, Rehearing Denied July 8, 1971.

Eddie Pool, in pro. per.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Criminal Division, Andrew R. Willing, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before JERTBERG, BROWNING, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The evidentiary hearing directed by Pool v. United States, 404 F.2d 570 (9th Cir. 1968), has been held.  The trial court made findings of fact which undercut appellant's claim that his constitutional rights were violated.  These findings are supported by the record as a whole.


2
Affirmed.